                                          Entered on Docket
                                          June 03, 2020
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA


1
2
                                         The following constitutes the order of the Court.
3                                        Signed: June 2, 2020

4
5
                                          ___________________________________________
6                                         William J. Lafferty, III
                                          U.S. Bankruptcy Judge
7
8                            UNITED STATES BANKRUPTCY COURT
9                            NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11
12   In re                               )           Case No. 19-40363 WJL
                                         )           Chapter 11
13                                       )
                                         )           HEARING SCHEDULED
14   Aradigm Corporation,                )           Date: June 10, 2020
                                         )           Time: 10:30 a.m.
15                      Debtor           )
                                         )
16
17    ORDER ANNOUNCING CONFIRMATION HEARING TO BE HELD VIA ZOOM WEBINAR
18        Upon due consideration, the Court HEREBY ORDERS that the
19   upcoming confirmation hearing scheduled for the above-captioned
20   date and time shall be conducted via Zoom Webinar. Parties planning
21   to attend the hearing should refer to
22   https://www.canb.uscourts.gov/judge/lafferty/calendar. All other
23   matters set for the above-captioned time and date shall proceed via
24   CourtCall.
25        Debtor is FURTHER ORDERED to serve this Order on the United
26   States Trustee and creditors on or before June 5,2020. Electronic
27   service, if available, is deemed sufficient.
28



Case: 19-40363    Doc# 230   Filed: 06/02/20   Entered: 06/03/20 08:22:30       Page 1 of
                                          3
1                                     *END OF ORDER*
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 19-40363   Doc# 230   Filed: 06/02/20   Entered: 06/03/20 08:22:30   Page 2 of
                                         3
1                                  COURT SERVICE LIST
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 19-40363   Doc# 230   Filed: 06/02/20   Entered: 06/03/20 08:22:30   Page 3 of
                                         3
